Citation Nr: 1434977	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-16 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable disability rating for tension headaches, prior to February 25, 2009, and a disability rating in excess of 30 percent thereafter.  

2.  Entitlement to an initial compensable disability rating for lentigo, prior to August 30, 2002, and a disability rating in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran served on active duty from April 1974 to April 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision.   At that time, the Agency of Original Jurisdiction (AOJ) granted service connection for both tension headaches and lentigo (claimed as tinea versicolor), with noncompensable disability ratings effective from May 1, 1998.  

In a June 2010 rating decision, the AOJ granted a 30 percent disability rating for tension headaches (effective February 25, 2009) and a 10 percent disability rating for lentigo (effective August 30, 2002).  However, the Veteran has indicated that she disagreed with the above ratings and is presumed to seek the maximum available benefit for a disability.  As such, the Board has now characterized the appeal as encompassing the matters set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative  or are irrelevant to the issues on appeal.  
 
The issue of entitlement to increased ratings for lentigo are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 25, 2009, the Veteran's tension headaches were not manifested by prostrating attacks.   

2.  From February 25, 2009, the Veteran's tension headaches were not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  Prior to February 25, 2009, the criteria for an initial, compensable evaluation for tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2013).

2.  From February 25, 2009, the criteria for an initial evaluation in excess of 30 percent for tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for her tension headaches from the original grant of service connection.  VA's General Counsel has held that no additional VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim was granted and the RO/AMC subsequently assigned initial ratings.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by her, and for which she authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims folder the service treatment records and reports of her post-service treatment.  Although the Board is remanding for additional VA medical records with regard to the lentigo claim, the Board notes that the Veteran has not indicated that more recent VA medical records would be relevant to her tension headaches claim.  Indeed, during her November 2012 VA examination, the Veteran reported that she had not seen a care provider for her headaches in the past year. 

The Veteran has also undergone multiple VA examinations for her headaches, which provided adequate information for rating purposes, including in July 1999, March 2002, March 2009, November 2010 and November 2012.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and physical examinations.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein have been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claims.

II.  Increased Rating Law

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A.  § 1155; 38 C.F.R.  § 4.1.  

Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R.  § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R.  § 4.3.  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App.  55 (1994).  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

III.  Increased Rating Claims

The Veteran contends that a 50 percent disability rating is warranted for her tension headaches, both prior to February 25, 2009 (during which she has a noncompensable rating) and from February 25, 2009 (during which she has a 30 percent disability rating).  (June 2011 VA Form 9).

The Veteran's service-connected headaches have been rated under Diagnostic Code 8100, which contemplates migraine headaches. 38 C.F.R. § 4.124a, Diagnostic Code 8100. That diagnostic code provides for a 10 percent rating for characteristic prostrating attacks occurring an average of once every two months over the several months. A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months. A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability. 

For rating codes, such as Diagnostic Code 8100, which do not provide for a 0 percent rating, a 0 percent rating will nevertheless be assigned when the symptomatology required for the minimum compensable rating is not shown. 38 C.F.R. § 4.31.

Prior to February 25, 2009, the RO has rated the Veteran with a noncompensable rating.  In order to warrant a compensable rating under Diagnostic Code 8100, the Veteran would need to experience prostrating attacks.  However, none of the evidence of record prior to February 25, 2009 shows that the Veteran had such prostrating attacks.

Rather, the Veteran's own reports prior to February 25, 2009 have been of less than prostrating attacks.  She reported that she did not have severe headaches and that they were not incapacitating to her July 1999 VA examiner.  She similarly reported that she did not have frustrating headaches to her March 2002 VA examiner.  

Her private medical records from the Cleveland Clinic similarly showed that the Veteran did not have prostrating attacks, but rather headaches characterized as "mild".  (October 22, 2004 and September 12, 2004 Cleveland Clinic records).  In October 2004, the Veteran reported that sometimes her headaches would become more severe, but even then she only rated them on a scale of 5/10.

The VA medical records generally document treatment for various disorders; however, they only rarely document complaints of, or treatment for, headaches and do not provide information for rating purposes.  

Given that the record does not document that the Veteran has had prostrating attacks prior to February 25, 2009, the Board finds that a compensable disability rating is not warranted.

From the date of her February 25, 2009 VA examination, the RO has rated the Veteran with a 30 percent disability rating.  In order to warrant a maximum 50 percent rating, under Diagnostic Code 8100, the Veteran would need to have very frequent completely prostrating attacks productive of severe economic inadaptability. 

The Veteran has not demonstrated having very frequent completely prostrating attacks.  She told her February 2009 VA examiner that she had migraine headaches only two to three times a month and less than half of those attacks were prostrating.  While characteristic of a 30 percent disability rating for monthly prostrating attacks, her reports do not support a rating in excess of 30 percent.  

At most, the November 2010 VA examiner reported that the "headaches may be prostrating".  However, the November 2010 VA examiner apparently could not determine that the attacks were prostrating, much less completely prostrating.  Furthermore, the November 2012 VA examiner found that the Veteran did not have characteristic prostrating attacks of migraine headache pain, including no frequent prostrating and prolonged attacks of migraine or non-migraine headache pain.  

The most probative evidence also demonstrates that the headaches were not productive of severe economic inadaptability.  The February 2008 VA examiner noted that the headaches caused significant effects on her occupation, due to increased absenteeism.  During the November 2010 VA examination, the Veteran reported that she missed 84 hours of work (or 3.5 days) in 2010 due to prostrating headaches.  

However, the November 2012 VA examiner found that the Veteran's headaches condition did not impact her ability to work.  The November 2012 VA examiner explained that the Veteran's tension headaches did not require medical care in the past 12 months or prescriptive medications.  As such, the VA examiner found minimum limitations.  

The Board notes that the Veteran has repeatedly claimed that she has missed work due to her headaches.  For example, in a May 2010 statement, she reported that she had missed more than 100 hours of sick leave in the past year.  By her calculations, she missed on average 80 hours of sick leave per year.  The Veteran appears to attribute all her sick leave used as due to her headaches.  As explained below, the Board cannot find that the Veteran's reports of amount of time lost due to headaches credible.

The Veteran appears to have made a similar argument in June 2007, when she submitted a list of her leave used.  However, as with her May 2010 correspondence, the Veteran never separates out the amount of sick leave used specifically for her headaches as opposed to other reasons.  For example, the June 2007 list includes a March 24, 2004 report of four hours of sick leave used.  Her March 24, 2004 VA medical record documents that she was provided an audiological assessment at that time.  A May 7, 2004 report showed the use of 2.75 hours of sick leave.  However, the May 7, 2004 VA medical record documents that the Veteran was seen for a colorectal cancer screen.  There is also a July 12, 2004 report of sick leave; however, the July 12, 2004 VA medical records document that the Veteran had received an annual examination.  At none of those times did the Veteran complain of headaches.

Additionally, during her November 2012 VA examination, the Veteran had actually reported that she did not receive medical treatment for her headaches and did not have any prescription medications for them.  She reported only taking an over the counter medication for them.  VA medical records similarly do not document that the Veteran has sought treatment for headaches.  Indeed, even her private Cleveland Clinic records document only occasional headache complaints in relation to the amount of treatment she received from them.  

Thus, while the Board does not dispute that the Veteran may miss work due to her headaches, the Board finds that her report of the amount of time lost is not credible.  

Most importantly, however, as to the question of economic inadaptability, the Board notes that the Veteran has been fully employed throughout the appeal period.  As the Veteran has been able to maintain full time employment, despite the amount of time she may have lost due to headaches, severe economic inadaptability has not been demonstrated.  Also, the Board does not find any credible evidence that shows that the frequency, severity, and duration of the headaches is capable of producing severe economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  As such, a disability rating in excess of 30 percent, from February 25, 2009, is not warranted.  

Although the Board has considered whether additional staged ratings under Fenderson, supra, are appropriate, the Board finds that her symptomatology has been stable throughout the staged period.  Therefore, assigning additional or changing the staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected headaches.  In this regard, the Board finds that the Veteran's symptomatology associated headaches is fully addressed by the rating criteria.  Specifically, the rating criteria address the severity and frequency of the headaches.  Additionally, the rating criteria specifically address interference with ability to work. As such, the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the evidence does not suggest that the Veteran's service-connected headaches render her unable to secure or follow gainful employment.  The November 2012 VA examiner specifically found no such limitation.  Furthermore, as previously noted, the Veteran has been fully employed throughout the appeal period.   Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claims for a compensable disability rating prior to February 25, 2009 and a disability rating in excess of 30 percent thereafter, for tension headaches, are denied.  


ORDER

Prior to February 25, 2009, a compensable disability rating, for tension headaches,  is denied.

From February 25, 2009, a disability rating in excess of 30 percent, for tension headaches, is denied.


REMAND

The Veteran contends that her service-connected lentigo is more severe than indicated by her initial, noncompensable rating prior to August 30, 2002 and her 10 percent disability rating from that time.

The Veteran has undergone multiple VA examinations in regards to her service-connected lentigo, including in April 2002, March 2009, November 2010 and November 2012.  However, in a June 2011 VA Form 9, the Veteran reported that her skin condition needed to be evaluated during the summer to see the full extent of it.  

In rating a disability under these criteria, the Board is required to address the frequency, duration, and outbreaks of skin disease exacerbation and to consider the skin disorder at those times when it was most disabling during the relevant period.  Ardison v. Brown, 6 Vet. App. 405 (1994). (holding that an examination during remission phase did not accurately reflect elements of disability that caused veteran to miss three to four months of work at a time).  As such, the Board finds that a VA examination during the summer is necessary to adequately consider the Veteran's lentigo.  

The AOJ has rated the Veteran's claims under applicable rating criteria in effect prior to August 30, 2002 and criteria that went into effect on August 30, 3002.  While the claim was on appeal, the applicable rating criteria for skin disorders were revised effective October 23, 2008. 38 C.F.R. § 4.118 (2009); 73 Fed. Reg. 54,710 (Sept. 23, 2008).  The revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008. 73 Fed. Reg. 54,710 (Sept. 23, 2008).   In this case, the Veteran's claim was filed prior to October 23, 2008.  As such, the new regulations are inapplicable to her claim.  

The April 2011 statement of the case informed the Veteran of the revised criteria pertaining to such Diagnostic Codes.  Even so, the agency of original jurisdiction (AOJ) only applied the pre-October 2008 criteria in the assignment of her rating as evidenced by the reasons and bases provided.   As such, in the readjudication of such issue, the AOJ should only apply the pre-October 2008 rating criteria.

The Board also notes that the Veteran receives VA treatment through the Kansas City VA Medical Center and the most recent treatment records are dated in February 2011.  Therefore, while on remand, VA treatment records from the Kansas City VA medical center dated from February 2011 to the present should also be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain VA treatment records from the Kansas City VA medical center dated from February 2011 to the present.  All attempts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.   After obtaining all outstanding records, the AOJ should schedule a new skin VA examination to determine the current severity and all manifestations of her service-connected lentigo - during the summer (this August).  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should indicate in the examination report if the claims file was reviewed.

In assessing the service-connected disability on examination, the examiner should describe the nature and severity of all manifestations of the service-connected lentigo (as separate from any non-service-connected skin disorder), to include addressing the following inquiries:

	(a) the location of the lentigo
(i) if lentigo is on the head, face, or neck, determine whether there are characteristics of disfigurement, and specify which characteristic(s) is present;
(b) all symptoms associated with the lentigo only (i.e., pain, itching, etc.); 
(c) the percent of the entire body and exposed areas affected by the lentigo; 
(d) whether systemic therapy such as corticosteroids or other immunosuppressive drugs have been prescribed for treatment purposes; and
(e) whether lentigo causes additional loss of motion or function.

In addition to objective findings, the examiner should fully describe the Veteran's lay accounts of functional effects caused by the lentigo in the final report of the evaluation, such as those impacting her daily activities and employment/employability.

All opinions must be supported by a clear explanation, if necessary with citation to relevant medical findings, as appropriate.

3.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  With respect to her claim for an initial compensable rating for her lentigo, the AOJ is advised that only the pre-October 2008 rating criteria are applicable.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


